In re Johnson, Jimmy R.; IMEC Inc.;— Defendant(s); Applying for Supervisory and/or Remedial Writs, Parish of Vernon, 30th Judicial District Court Div. B, No. 62,785; to the Court of Appeal, Third Circuit, No. CW 03-01360.
Granted. Under the unique circumstances of this case, the trial court erred in granting the motion for new trial rather than the motion for judgment notwithstanding the verdict. See Morgan v. Be-langer, 617 So.2d 897 (La.1993). Accordingly, the judgment granting the new trial is reversed and the case is remanded to the trial court, which is instructed to grant the motion for judgment notwithstanding the verdict as to the issue of general damages.
KNOLL, J., would grant and docket.
KIMBALL, J., would grant and docket.